Citation Nr: 9924546	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased (compensable) initial rating 
for coccygodynia with deformity and arthritic changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1954 to January 
1956.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs.  In a rating decision dated in March 
1993, the RO implemented a February 1993 Board decision which 
granted service connection for a coccygeal disorder, and 
assigned a non- compensable initial disability evaluation.  
The Board remanded this issue in April 1996 for further 
development.  In a decision dated in December 1996, the RO 
denied the claim for service connection for migraine 
headaches.  In a Form 21-4138 filing dated in February 1999, 
the appellant withdrew his request for a personal hearing 
before a member of the Board.  See 38 C.F.R. § 20.702(e) 
(1998).  The Board will proceed accordingly.

In the April 1996 remand, the Board requested the RO to take 
appropriate action regarding the appellant's raised claims 
for service connection for cervical, dorsal and lumbar spine 
disorders.  By letter received in February 1997, the 
appellant asserted his desire to pursue these issues, but 
review of the claims folder does not reflect that the RO has 
responded to his claims.  Accordingly, these issues are once 
again referred to the RO for appropriate action.

The Board also notes that, in a Form 9 dated in April 1994 
and a Form 21- 4138 filing dated in September 1996, the 
appellant appeared to assert a claim for service connection 
for migraines as secondary to his service connected 
coccygodynia and his spine disability.  As stated above, he 
has raised the issue of service connection for a spine 
disability, but this issue is not currently on appeal.  As 
such, the Board limits the current decision of his claim for 
migraine headaches as to whether such a condition was 
incurred or aggravated by active service.  The Board further 
refers his secondary claims to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent medical evidence has been presented or 
secured to establish that a causal relationship, or nexus, 
exists between the appellant's migraine headaches and active 
service.

2.  The appellant's claim for service connection for migraine 
headaches is not plausible.

3.  There is no medical evidence of previous partial or 
complete removal of the coccyx, and there is no medical 
evidence of any current residual disability involving the 
appellant's service connected coccygodynia.


CONCLUSIONS OF LAW

1.  The claim for service connection for migraine headaches 
is not well grounded, and there is no further statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased (compensable) initial 
rating for coccygodynia with deformity and arthritic changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 5010, 5298 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for migraine headaches

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his migraine headache disorder 
was incurred or aggravated during active service.  In support 
of his claim, he has submitted lay affidavits from various 
family members which attest to a long history of a headache 
disorder.  He has also submitted VA outpatient treatment 
records which indicate a current diagnosis of migraine 
headaches.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Review of his recent VA outpatient 
treatment records reveals a diagnosis of migraine headaches.  
Thus, he has satisfied the first- prong of the Caluza 
requirements by presenting competent medical evidence of a 
current disability.

The second Caluza requirement requires evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates.  
Service medical records, to include a separation examination 
dated in January 1956, are negative for complaint, treatment, 
manifestation or diagnosis of migraine headaches.  For the 
limited purposes of a well grounded analysis, however, the 
Board will presume the truthfulness of the appellant's 
assertions that he suffered from headaches during service, as 
required by King v. Brown, 5 Vet.App. 19, 21 (1993).

Nonetheless, upon review of the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
migraine headaches is not well grounded as he has failed to 
satisfy the third Caluza requirement.  Throughout the 
extensive medical records of file, which begin within one 
year from his separation from service, there is no medical 
documentation of headaches until January 1977.  At that time, 
he received VA hospital treatment for residuals of a viral 
syndrome.  Thereafter, he sought VA treatment for headaches 
which oftentimes followed the onset of back pain.  In January 
1994, he was diagnosed with migraine headaches.  Nowhere in 
the evidence is there medical opinion linking the current 
diagnosis of migraine headaches to active service.

In this case, the appellant contends that his migraine 
headaches were first manifested in service, and he has 
submitted lay statements from family members in support of 
his contentions.  Certainly, these lay statements have 
probative value in describing any outward manifestations of a 
migraine headache disorder.  Espiritu, 2 Vet.App. 492 (1992).  
However, a well grounded claim requires more than bare 
assertions relating claimed in- service or post- service 
symptomatology to a current medical diagnosis of migraine 
headaches.  See 38 C.F.R. § 3.303(b)(1998); Savage v. Gober, 
10 Vet.App. 488 (1997).  His proffered evidence is not 
probative because laypersons are not considered competent on 
what are essentially questions involving medical diagnosis 
and etiology.  Grottveitt, 5 Vet.App. at 93.

Accordingly, the Board must deny the appellant's claim of 
service connection for migraine headaches.  See Edenfield v. 
Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  Here, the appellant has not 
referenced any existing evidence which arguably would well 
ground the claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).

II.  Increased rating for coccygodynia

The appellant contends that the symptomatology related to his 
service connected coccygodynia is so severe as to warrant an 
increased (compensable) disability evaluation.  By way of his 
appearance before the RO in January 1994 and his various 
statements of record, he complains of severe low back morning 
pain, intermittent lower extremity weakness, and 
incoordination.  He reports that his coccyx bone has been 
removed.  He indicates that his pain is aggravated by 
prolonged sitting, walking, bending and stooping.  
Conservative treatment, consisting of analgesics, narcotics, 
and heat treatments, has been ineffective in relieving his 
symptomatology.  In support of his claim, he has submitted 
various lay statements of record which corroborate his claims 
of symptomatology.

As a preliminary matter, the Board finds that the appellant's 
claim for an increased initial rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  Furthermore, he has 
testified before the RO, and he has undergone recent VA 
examination.  In a letter dated in October 1998, he appears 
to dispute the adequacy of his August 1997 VA spine 
examination on the basis that the examiner did not review his 
claims folder.  In this respect, the Board notes that the 
1997 examination report clearly addresses medical evidence 
and lay history which could only be found in the claims 
folder, and the examination findings themselves are complete 
and fully comport with the Board's 1994 remand directives.  
As such, the Board is of the opinion that the evidence of 
record is sufficient to decide the issue in this case and, 
accordingly, the Board finds the duty to assist the appellant 
has been satisfied.  38 U.S.C.A. § 5107 (West 1991).

As the appellant's claim is well grounded, the Board must 
determine whether the weight of the evidence supports his 
claim or is in relative equipoise, with him prevailing in 
either event.  However, if the weight of the evidence is 
against his claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Service medical records reveals that, in early September 
1954, the appellant received treatment for traumatic 
coccygodynia.  He reported injuring the coccygeal area by 
falling back against a rail of a boat in transit.  His 
complaints included a mild degree of pain and tenderness over 
the coccyx which was worsened by prolonged sitting.  X- ray 
examination was negative and the sacral curve felt normal 
upon rectal examination.  He received conservative treatment 
with "ASA" (aspirin), codeine, sitz bath, rest and light 
duty.  By the end of September, his symptoms had improved and 
he was discharged to his unit.  In September 1955, he voiced 
complaint of pain at the sacrococcygeal area which was 
treated with sitz bath and local heat.  X- ray examination 
was negative for significant visible abnormalities.  His 
separation examination, dated in January 1956, indicated a 
"normal" clinical evaluation of his spine and "other 
musculoskeletal."

In February 1956, the appellant received treatment by 
Salvatore Favata, M.D., for complaint of severe low backache 
upon walking or sitting.  Physical examination at that time 
revealed marked tenderness of the sacrococcygeal area which 
was more prominent on the coccygeal bone.  Pain was 
exaggerated by active and passive motion of the lower 
extremities.

On VA examination dated in March 1956, the appellant 
complained of sharp pain in the sacral area following 3- 4 
hours of standing or sexual intercourse.  He also had 
complaint of early morning leg weakness and back pain.  
Following physical examination, as well as review of the 
service medical records, the examiner was unable to find 
evidence of a neuropathy or other medical condition.

VA outpatient treatment records, as well as private treatment 
records from East Nassau Medical Group, fail to show any 
treatment for disability of the coccyx from the time period 
of 1956 to 1978.  He did receive treatment for complaint 
involving his lumbar, dorsal and cervical spines.  Numerous 
rectal examinations, conducted between May 1970 and January 
1977, were unremarkable.  A VA examination special 
examination of the sacrococcygeal area, dated in February 
1978, revealed slight tenderness which did not appear to be 
more so than the discomfort of rectal examination.  X- ray 
examination findings were interpreted as showing irregularity 
of the midbody of the coccyx with partial decrease in height 
on the left side associated with arthritic changes.  
Diagnosis was of coccydynia.  A July 1979 VA examination 
indicated a diagnosis of polyarthralgia of undetermined 
etiology.  An October 1970 rectal examination at Mease 
Hospital and Clinic failed to reveal complaint of coccygeal 
pain.

A VA x- ray examination of the coccyx, dated in July 1996, 
was negative for evidence of fracture, developmental defects 
or tailbone removal.  Impression was of normal examination of 
the coccyx.  A VA spine examination, dated in September 1996, 
revealed some tenderness over the coccygeal area.  However, 
there were no masses, open wounds or prominent areas at the 
spine.  Diagnosis was of unexplained coccygeal pain.

On VA spine examination, dated in August 1997, the appellant 
reported his history of an in-service of coccyx injury and 
tailbone resection.  His current complaints included constant 
neck, back and tailbone pain which was partially relieved by 
walking or standing.  He also described intermittent 
bilateral radicular pain occurring at the rate of about 10 
times per day.  He occasionally experienced leg numbness.  
Coughing and sneezing aggravated his condition, and he felt 
that he required assistance for self- care.  The examiner 
commented that the appellant sat comfortably in his chair 
throughout the interview, and was able to undress without 
significant difficulty.

On physical examination, the appellant manifested no 
significant restriction of motion of the cervical spine.  He 
stated that cervical compression and traction aggravated the 
pain in his tailbone with abduction of his arms.  There was 
maximum tenderness with palpation over the sacrum only and, 
to a lesser degree, pain with palpation of the coccyx bone.  
All examination was accompanied by constant grimacing and 
moaning.  He complained of tailbone pain with simulated 
rotation of the trunk.  Straight leg raising of the left knee 
further aggravated pain in the tailbone.  X- ray examination 
revealed mild anterior angulation of the distal segment of 
the coccyx bones.  The examiner was unable to identify 
evidence of a resection of the coccyx bones, or recent or old 
fracture.

The examiner's review of the claims folder failed to document 
the appellant's contentions of undergoing a surgical 
procedure of the tailbone.  There was also no evidence that 
surgery was ever considered or offered.  Rectal examinations 
conducted on May 27, 1970, November 30, 1970, December 9, 
1971 and October 6, 1980 failed to elicit complaint with 
regard to possible coccydynia, as reasonably would be 
expected with a rectal examination if, indeed, the examinee 
had constant and disabling pain in his tailbone as he 
presently insisted.  Again, a February 1978 VA disability 
evaluation, which included a rectal examination, was normal 
and made no reference to complaints of possible pain of 
coccydynia.  Diagnosis was of history of coccydynia with no 
radiographic or clinical evidence of persistent impairment.

The examiner further commented that there was strong evidence 
of abnormal pain behavior and symptom magnification which was 
an obscuring factor and made it difficult to determine 
whether there was an anatomical basis for his complaints.  
The history presented, the present complaints and symptoms, 
and the present physical findings were "totally 
inconsistent" with any orthopedic point of view.  As such, 
the examiner was unable to relate any of the appellant's 
complaints or symptoms to an injury to the coccyx which 
reportedly occurred 40 years previously.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a coccyx disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Currently, the appellant's coccygodynia 
is assigned a non- compensable disability rating pursuant to 
Diagnostic Code 5298.  Such a rating contemplates partial or 
complete removal of the coccyx without painful residuals.  A 
10 percent disability rating is warranted for partial or 
complete removal of the coccyx with painful residuals.

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  A 10 percent rating is 
warranted for arthritis with limitation of motion which 
affects 2 or more major or minor joints.

The medical evidence of record, to include multiple x- ray 
examination reports, fails to reveal that the appellant had a 
partial or complete removal of the coccyx bone.  The medical 
evidence of record also fails to correlate his long- 
standing, subjective complaints of pain and weakness in the 
coccygeal area to his service connected coccygodynia.  In 
this respect, numerous rectal examinations conducted over the 
years failed to elicit complaint of possible coccydynia, and 
it is undisputed that he has non- service connnected lumbar, 
dorsal and cervical disabilities which are symptomatic.  Two 
VA examiners have recently concluded that the appellant's 
complaints were unexplainable from an orthopedic point of 
view.  However, one of those examiners, upon review of the 
claims folder, did find "strong" evidence of abnormal pain 
behavior and symptom magnification.

Based upon the above, the Board finds, by a preponderance of 
the evidence, that there is no medical evidence of any 
current residual disability involving the appellant's service 
connected coccygodynia.  Therefore, an increased 
(compensable) rating for his service connected coccygodynia 
under Diagnostic Codes 5003 or 5298 is not warranted.  Given 
the medical findings, or lack thereof, the provisions of 
38 C.F.R. §§ 4.40, 4.45 are also not applicable.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for coccygodynia.  In such a case, the Court of Appeals for 
Veterans Claims has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet.App. 119 (1999).  In this case, the Board finds that 
the preponderance of the evidence of record, at any time 
since the filing of the current claim on appeal, is against a 
compensable disability rating.

The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1998).



ORDER

Service connection for migraine headaches is denied.

An increased (compensable) initial rating for coccygodynia 
with deformity and arthritic changes is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

